 

 

Case: 2:19-cv-00056-WOB-CJS Doc#: 19-1 Filed: 07/11/19 Page: 1 of 1 - Page ID#: 224

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
NORTHERN DIVISION
COVINGTON

NICHOLAS SANDMANN, by and through
his parents and natural guardians, TED Civil Action No. 2:19-cv-00056-WOB-C]S
SANDMANN and JULIE SANDMANN,

Plaintiffs, Judge William O. Bertelsman
Magistrate Judge Candace Smith

Vv.

NBCUNIVERSAL MEDIA, LLC,

Defendant.

 

 

ORDER

This matter is before the Court on the Joint Motion for Additional Pages (R.__), wherein
Plaintiff and Defendant seek leave to file memoranda in support of and opposing Defendant’s
planned Motion to Dismiss that exceed the 25-page limit permitted under Rule 7.1(d) of the Joint

Local Rules of Civil Practice.

Accordingly, IT IS ORDERED that the Joint Motion for Additional Pages (R.__) 1s hereby
granted. Defendant is permitted to file a memorandum not to exceed 45 pages in support of its
impending Motion to Dismiss, and Plaintiff is permitted to file a memoranda not to exceed 45 pages

in Response.

Dated this ___ day of July, 2019.

9611286.1
